CONCURRING OPINION
The per curiam holds that when a mov-ant seeks post-conviction relief pursuant to Rule 24.035, that movant must plead facts from which the motion court could find that plea counsel labored under an actual—not merely potential—conflict of interests that adversely affected the adequacy of plea counsel’s representation. If the movant does so, the movant is entitled to an evidentiary hearing at which the mov-ant will bear the burden of persuading the motion court that the alleged facts are true, that they demonstrate an actual conflict of interests, and that plea counsel’s representation of the movant was adversely affected. When the facts pleaded allege an actual conflict, prejudice is presumed.11 concur with the per euriam’s conclusion that, because the DePriests’ amended motions each satisfied this standard, the motion court clearly erred in overruling their motions without an evidentiary hearing.2 While the presumption of prejudice that results from pleading an actual conflict of interests may relieve a movant from pleading how the movant was prejudiced in this context, the State may rebut the presumption that one or both of the DePriests were prejudiced at the evidentiary hearing on remand.3
*344To prove an ineffective assistance of counsel claim based on the allegation of an actual conflict of interests in the plea-bargaining context, each movant must show not only that an actual conflict of interests adversely affected the adequacy of plea counsel’s performance, but also that each movant suffered prejudice—i.e., that there was “a reasonable probability that he [or she] would have accepted the lapsed plea [and] a reasonable probability that the prosecution would have adhered to the agreement and that it would have been accepted by the trial court.” Missouri v. Frye, 566 U.S. 133, 150, 132 S.Ct. 1399, 1410-11, 182 L.Ed.2d 379 (2012). In Frye, the Supreme Court of the United States explained:
[Wjhere a defendant pleads guilty to less favorable terms and claims that ineffective assistance of counsel caused him to miss out on a more favorable earlier plea offer, Strickland’s inquiry into whether “the result of the proceeding would have been different,” requires looking not at whether the defendant would have proceeded to trial absent ineffective assistance but whether he would have accepted the offer to plead pursuant to the terms earlier proposed.
... If ... the prosecutor could have canceled the plea agreement, and if Frye fails to show a reasonable probability the prosecutor would have adhered to the agreement, there is no Strickland prejudice. Likewise, if the trial court could have refused to accept the plea agreement, and if Frye fails to show a reasonable probability the trial court would have accepted the plea, there is no Strickland prejudice.
Id. (emphasis added) (internal citation omitted). The per curiam opinion suggests that “the fact that this case involves a conflict of interest rather than a mere failure to pass on an offered plea means that the range of prejudice is broader than in Frye.” Op. at 18 n.4 (per curiam). But the Supreme Court of the United States in Frye made clear what must be pleaded and proved in all cases in which the plea offer lapsed or was rejected based on a claim of ineffective assistance of counsel. The Supreme Court held:
To show prejudice from ineffective assistance of counsel where a plea offer has lapsed or been rejected because of counsel’s deficient performance, defendants must demonstrate a reasonable probability they would have accepted the earlier plea offer had they been afforded effective assistance of counsel. Defendants must also demonstrate a reasonable probability the plea would have been entered without the prosecution canceling it or the trial court refusing to accept it, if they had the authority to exercise that discretion under state law.
Frye, 566 U.S. at 147, 132 S.Ct. at 1409 (emphasis added).
If the motion court vacates one or both guilty pleas after holding an evidentiary hearing, the DePriests would have the option of either pleading guilty or demanding a trial. Even then, the State is under no obligation to offer the DePriests a new plea agreement, id. at 148, 132 S.Ct. at 1410 (“[A] defendant has no right to be offered a plea.”), let alone reoffer the De-*345Priests the initial plea agreements that were each withdrawn when the DePriests decided to reject both and proceed with their preliminary hearings. See, e.g., Frye v. State, 392 S.W.3d 501, 506 (Mo. App. 2013) (“[A]s a general rule, Missouri law permits the State discretion to withdraw a plea offer, even an accepted plea offer, at any time prior to the offer’s acceptance by the trial court.”); see also State v. Copeland, 928 S.W.2d 828, 840 (Mo. banc 1996), overruled on other grounds by Joy v. Morrison, 254 S.W.3d 885 (Mo. banc 2008) (“The general rule is that unless a plea agreement is embodied in the judgment of a court, a breach of such agreement by the state does not deprive an accused of liberty or any other constitutionally protected interest.”).
Further, even if the State offers each DePriest a plea agreement, the circuit court is not required to accept it. See, e.g., State v. Hall, 955 S.W.2d 198, 202 (Mo. bane 1997) (“There is no absolute right to have a guilty plea accepted by the trial court, even when the State and the defendant have reached an agreement and have presented it to the court in writing.”); Rule 24.02(d)(2), (4).
Paul C. Wilson, Judge

. To the extent the per curiam relies on State v. Nettles, 481 S.W.3d 62 (Mo. App. 2015) in footnote 4 for illustrative purposes in applying a presumption of prejudice pursuant to Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980), it is significant that, in Nettles, the court of appeals was not addressing a procedure to be used at an evidentiary hearing to determine if an actual conflict of interests existed or if prejudice had been demonstrated. Instead, the issue addressed, and the holding of Nettles, was that a claim of ineffective assistance of counsel based on an actual conflict of interests in a dual-representation scenario at trial, “is not cognizable on direct appeal and must be raised in a post-conviction motion.” Id. at 71.


. I too, however, agree with Judge Wilson’s concurring opinion that the pleading requirements in Rule 55 enhance or have a neutral effect on the purposes of Rule 24.035 (or Rule 29.15), Green v. State, 494 S.W.3d 525, 531 (Mo. banc 2016), and, therefore, should govern the format of the DePriests’ amended motions. However, because the State failed to raise this pleading issue here, I decline to address whether the DePriests’ failure to conform to the pleading rules should have independently resulted in overruling their separate Rule 24.035 motions without an evi-dentiary hearing.


. ”[T]he term ‘presumption’ is used to describe different types of evidentiary devices used in criminal and civil cases.” Tupper v. City of St. Louis, 468 S.W.3d 360, 370-71 (Mo. banc 2015). In Missouri, there are both irrebuttable and rebuttable presumptions. An irrebuttable presumption is one that "establishes a fact such that it cannot be overcome by additional evidence or argument.” Id. A rebuttable presumption is one in which “[t]he amount of evidence that must be presented by the [State] to rebut the presumption affects whether the presumption shifts only the burden of production or shifts the ultimate burden of persuasion.” Id. A presumption may "place[] the burden of producing substantial evidence to rebut the presumed fact on the party against whom the presumption operates.” Deck v. Teasley, 322 S.W.3d 536, 539-40 (Mo. banc 2010). "When substantial evidence is produced rebutting the presumed fact, the case is decided on the basis of the evidence as if no presumption existed.” Id. “In other words, when a presumption is rebutted, it disappears from the case and the fact-finder receives the issue free from any presumption.” Id. "However, the facts that gave rise to the presumption remain in the case and along with the facts to the contrary, are considered by the fact-finder like any other evidence.” Id. "To decide whether a presumption is rebutted, [t]he trial judge need only determine that the evidence introduced in rebuttal is sufficient to support a finding contrary to the presumed fact.” Id. (internal citation and quotation marks omitted). "In Missouri, the quantum of proof generally required to rebut a presumption is 'substantial evidence.’ ” Id. "In the context of presump*344tions, this Court has held that ‘substantial evidence’ is evidence which, if true, has probative force upon the issues, i.e., evidence favoring facts which are such that reasonable men may differ as to whether it establishes them[.]” Id. (internal citations and quotation marks omitted). Here, the presumption that arose when an actual conflict of interests adversely affected the adequacy of plea counsel’s representation is rebuttable by the State producing evidence that the movant was not prejudiced.